Carroll, J.
The plaintiff seeks to enjoin the defendant from ejecting him from certain premises which he holds under a license agreement with the defendant. He also asks that the defendant be ordered to execute an agreement that the defendant “promised the petitioner when he surrendered his option on the premises.”
The trial judge found as follows: The landlord refused to lease the premises to the plaintiff. On or about May 31, 1924, the plaintiff agreed to surrender an option he held on the premises, and the defendant agreed to take a lease of these premises. It was then stated by the landlord’s' attorney that if the landlord gave a lease to the defendant, the defendant would sublease to the plaintiff for the balance of the.term, to which the defendant’s representative replied: “that would be all right and that The Texas Company would give Rohen a license.” A lease of the premises was then executed to the defendant for the term of eight years and four months. On October 14, 1924, a license agreement was made between the plaintiff and the defendant, by which Rohen was permitted to use the premises as a gasoline filling *445station for one year from June 1, 1924. August 31, 1925, the license agreement was extended for one year from June 1, 1925. In 1926, it was extended for another year, and again in 1927 and in 1928. The agreements of 1926,1927 and 1928 were substantially the same as the first agreement, except that the license was “subject to termination by licensor at the expiration of the first thirty days or any subsequent period by thirty days’ prior written notice from the licensor to the licensee.” On or about August 13, 1928, Rohen received written notice that the agreement was “cancelled and terminated as of September 30th, 1928.” The judge found for the defendant and a final decree was entered dismissing the bill.
The findings of the trial judge in so far as they are founded on oral evidence are to stand. W. B. Manuf. Co. v. Rubenstein, 236 Mass. 215. Jenkins v. Lewis, 244 Mass. 502. There was evidence to justify the finding that the defendant agreed to give the plaintiff a license; that a license was given to the plaintiff each year from 1924 to 1928 inclusive; and that this arrangement was accepted by the plaintiff and was in accordance with the terms of the agreement. The plaintiff was given thirty days’ written notice that the license would end on September 30, 1928.
On this evidence the plaintiff was not entitled to the relief asked for. He agreed to accept the license under its terms; it .ould be terminated by the written notice. He could not successfully contend under these facts that he should receive a sublease from the defendant. The license was terminated according to its provisions.

Decree affirmed with costs.